DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averbuch (US 2013/0259349).
Averbuch shows a system for registering electromagnetic navigation data to a 3D model of a luminal network (abstract), the system comprising: a location sensor capable of being navigated within a luminal network inside a patient's body ([0020]); an electromagnetic field generator configured to detect the location of the location sensor as it is navigated within the luminal network ([0011], [0020]; [0002]-[0003]); a computing device including a processor and a memory; and an application, stored in the memory and executed by the processor, which when executed, causes the computing device to: access a 3D model of the luminal network based on computed tomographic (CT) images of the luminal network, the 3D model corresponding to a CT coordinate space ([0019], [0024]-[0026]); select a plurality of reference points within the 3D model of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Guetter et al. (US 8577177; hereinafter Guetter).
Averbuch shows the invention substantially as described in the 102 rejection above.
Averbuch fails to show wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space; wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration.  
Guetter discloses registration technique using inverse-consistent deformable registration.  Guetter teaches wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space (benefit of inverse registration; column 1, lines 25-40); wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration (as in the registration the regions/zones of the image are optimized by accurately correlating them, this is considered an inverse of an optimized zone registration; column 3, lines 30-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to utilize an inverse registration technique as taught by Guetter, as an inverse registration technique will provide faster and more accurate results (Guetter, column 1, lines 25-40).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Fei et al. (US 2012/0039519; hereinafter Fei).
Averbuch shows the invention substantially as described in the 102 rejection above.
Averbuch fails to show wherein the transformation is a thin plate splines transformation.
Fei discloses systems and methods for generating images for identifying diseases.  Fei teaches wherein the transformation is a thin plate splines transformation ([0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to use a thin plate splines transformation as taught by Fei, as this will aid the registration process by removing misregistration caused by motion (Fei, [0018]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Guetter et al. (US 8577177; hereinafter Guetter) and Dai et al. (US 2004/0174437; hereinafter Dai).
Averbuch shows a system for registering electromagnetic navigation data to a 3D model of a luminal network (abstract), the system comprising: a location sensor capable of being navigated within a luminal network inside a patient's body ([0020]); an electromagnetic field generator configured to detect the location of the location sensor as it is navigated within the luminal network ([0011], [0020]; [0002]-[0003]); a computing 
Averbuch fails to show wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space; wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration.
Averbuch also fails to show interpolate a plurality of additional correlated points based on the inverse registration.
Guetter discloses registration technique using inverse-consistent deformable registration.  Guetter teaches wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space (benefit of inverse registration; column 1, lines 25-40); wherein the inverse registration is at least one of: an inverse of an optimized zone 
Dai discloses a system and method for registering complex images.  Dai teaches interpolate a plurality of additional correlated points based on the inverse registration ([0026]-[0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to utilize an inverse registration technique as taught by Guetter, as an inverse registration technique will provide faster and more accurate results (Guetter, column 1, lines 25-40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Averbuch and Guetter to utilize interpolation as taught by Dai, as interpolation will provide additional data points to increase the accuracy of the image registration.

Claims 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Guetter et al. (US 8577177; hereinafter Guetter).
Averbuch shows a system for registering electromagnetic navigation data to a 3D model of a luminal network (abstract), the system comprising: a location sensor capable of being navigated within a luminal network inside a patient's body ([0020]); an electromagnetic field generator configured to detect the location of the location sensor as it is navigated within the luminal network ([0011], [0020]; [0002]-[0003]); a computing 
Averbuch fails to show wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space; wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration.
Guetter discloses registration technique using inverse-consistent deformable registration.  Guetter teaches wherein correlating the plurality of survey points with the plurality of reference points is based on an inverse registration of the CT coordinate space to the body coordinate space (benefit of inverse registration; column 1, lines 25-40); wherein the inverse registration is at least one of: an inverse of an optimized zone registration or an inverse of a multi-rigid registration (as in the registration the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Averbuch to utilize an inverse registration technique as taught by Guetter, as an inverse registration technique will provide faster and more accurate results (Guetter, column 1, lines 25-40).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 2013/0259349) in view of Guetter et al. (US 8577177; hereinafter Guetter) as applied to claim 11 above, and further in view of Fei et al. (US 2012/0039519; hereinafter Fei).
Averbuch fails to show wherein the transformation is a thin plate splines transformation.
Fei discloses systems and methods for generating images for identifying diseases.  Fei teaches wherein the transformation is a thin plate splines transformation ([0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Averbuch and Guetter to use a thin plate splines transformation as taught by Fei, as this will aid the registration process by removing misregistration caused by motion (Fei, [0018]).


Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Averbuch does not teach selection of reference points, examiner respectfully disagrees.  Averbuch does teach selecting reference points in [0024]-[0026], and describes using for example the main carina as a specific anatomical point which delineates a branching portion of the lumen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793